Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Office Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 Newly added claims 13-35 were pending and claims 1-12 were cancelled in this continuation reissue application of application 13/918,809 (the parent reissue) of U.S. Patent No. 7,962,549 (hereinafter “the ‘549 patent” issued from application no. 12/839,311 (hereinafter “the ‘311 application”).  Upon entry of amendment filed 1/13/2021, claims 13, 16, 24, 27, and 35 have been further amended. Claims 13-35 remain pending.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Co-pending Applications
Concurrently filed continuation applications 15/688,592 and 15/688,610 are pending. 
Prior or Concurrent Proceedings

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Response to Arguments – Double Patenting
	Amendments made on 1/13/2021 have distinguished the claims over the art cited in the double patenting rejection.  Accordingly, the double patenting rejection is withdrawn. 
Response to Arguments – § 103
Amendments made on 1/13/2021 appear to distinguish over the prior art of record, and would be patentable upon overcoming the new rejection below under 112 1st paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 13 has been amended to recite:
a network interface that communicates directly with one or more client devices over a communication network connection…
receives game performance data from the first client device via the communication network connection that continues while the first client device is independently connected to the game server,…

Applicant points to the ‘549 patent col. 4: 22-40; col. 6:31-50 to show support for the newly added limitations (remarks, 9).  However, the cited portions do not support or disclose that the first client device is “independently” connected to the game server.  Also, a question arises as to how or what the client device is independent from.  Rather, the cited portion of the ‘549 patent highlights the independence of the lobby server from the application/game server: 
“the lobby server and application/game server do not directly communicate, thereby better managing the processing load on the lobby server.”  

Thus, it would be more accurate to recite in the claim that the lobby server receives the game performance data while not directly communicating with the game server, if this is the “independence” that the claims are referring to.  

Allowable Subject Matter
Claims 13-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 1st paragraph set forth in this Office action.
Independent claims 1, 24, and 35 with the proposed changes above would distinguish over the prior art of record.  In particular, the prior art of record does not teach or suggest a network interface/lobby server that: communicates directly with the client device over a communication network connection; and receives game performance data from the first client device via the communication network connection that continues while the first client device is connected to the game server; wherein the lobby server and game server do not directly communicate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAMERON SAADAT/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992